ALLOWABILITY NOTICE

EXAMINER COMMENT
The terminal disclaimer filed on 2/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,103,683 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In Claim 1, Line 7:	Delete [[values]], replace with “valves”
In Claim 12, Line 7:	Delete [[values]], replace with “valves”
In Claim 20, Line 6:	Delete [[values]], replace with “valves”


ALLOWED CLAIMS
	Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest the claimed implantable intracranial pulse modulator for treating hydrocephalus, wherein the device is shuntless, such that the first and second passive pall check valves provide zero net flow of cerebrospinal fluid.
The closest prior art is Hsu, which teaches a CSF shunt having a valve configuration for regulating pressure during systole and diastole.  Hsu, as well as the other prior art, is provided as part of a shunt device that provides a net fluid flow from the ventricle to a drainage location.  
The instant application is shuntless, such that there is zero net flow from the ventricle, and there is no drainage of CSF into a body cavity.  Ventricular pressure pulses are reduced via the valve arrangement without the transfer of fluid. 
Therefore, it is unclear why one of ordinary skill in the art at the time of invention would have modified Hsu to be shuntless and to provide zero net flow from the ventricle, as doing so would destroy the functionality of the device by preventing fluid from being drained from the ventricle. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781